IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-21100
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

LUIS ANTONIO PALACIOS, also known as
Luis A. Castro-Palacios, also known as
Juan Ramon Palacios-Palacios,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-99-CR-108-ALL
                       - - - - - - - - - -
                        February 14, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Luis Antonio Palacios appeals his conviction following a

guilty plea for illegal presence in the United States in

violation of 8 U.S.C. § 1326.   He argues for the first time on

appeal that the indictment was defective because it failed to

allege specific intent, general intent, or an actus reus.

Palacios acknowledges that the specific-intent issue is

foreclosed and that he raises the issue on appeal only to

preserve it for Supreme Court review.    All of Palacios’

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-21100
                                -2-

contentions on appeal are foreclosed by controlling Fifth Circuit

precedent.   See United States v. Guzman-Ocampo, 236 F.3d 233,

237-39 (5th Cir. 2000)(finding sufficient an indictment’s

allegations of general intent); United States v. Tovias-

Marroquin, 218 F.3d 455, 456-57 (5th Cir.)(holding that § 1326

does not establish a status offense that improperly punishes

defendant in absence of an actus reus), cert. denied, 121 S. Ct.

670 (2000); United States v. Trevino-Martinez, 86 F.3d 65, 68-69

(5th Cir. 1996)(holding that § 1326 does not require proof of

specific intent).   Accordingly, Palacios’ conviction and sentence

are AFFIRMED.